Citation Nr: 0502781	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  99-24 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an effective date earlier than July 6, 
1998, for the award of a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).

2.  Entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotency due to radiation therapy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active duty from October 1954 to October 
1956.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions dated in May 1999 and 
May 2003 from the Department of Veterans Affairs (VA) 
Regional Office (RO) in St. Petersburg, Florida.

The Board remanded these issues in January 2004 to schedule 
the veteran's requested hearing.  He has subsequently 
withdrawn his request for hearing.  Therefore, the case is 
ready for appellate decision.


FINDINGS OF FACT

1.  The veteran received VA pension benefits in 1991, and he 
has not been gainfully employed since that time.

2.  On August 6, 1996, the veteran filed an original claim 
for entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 due to VA radiation therapy, which occurred 
in April 1993.

3.  In October 1996, the RO granted compensation under the 
provisions of 38 U.S.C.A. § 1151 for cystitis and prostatitis 
manifested by hematuria and urinary tract infection secondary 
to radiation therapy and assigned a 10 percent disability 
rating; the appellant was notified of this rating decision in 
November 1996, which he did not appeal, and that decision is 
final.  

4.  On July 6, 1998, the appellant submitted a request for an 
increased rating on a VA Form 21-4138.

5.  The record does not contain evidence of an earlier formal 
or informal claim for increase between November 1996 and July 
1998.

6.  The record does not contain medical evidence showing that 
individual unemployability due to service-connected 
disabilities began within the year prior to the July 6, 1998 
informal claim for increase.

7.  The veteran has indicated in writing that he has 
withdrawn the issue of entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotency due to 
radiation therapy.


CONCLUSIONS OF LAW

1.  The criteria for assigning an effective date earlier than 
July 6, 1998, for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability have not been met.  38 U.S.C.A. §§ 5103, 5103A, 
5110 (West 2002); 38 C.F.R. §§ 3.155, 3.159, 3.400, 4.3, 
4.16, 4.25 (2004).

2.  The criteria for withdrawal of the substantive appeal for 
entitlement to compensation under the provisions of 38 
U.S.C.A. § 1151 for impotency due to radiation therapy are 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

The veteran contends that he is entitled to an effective date 
earlier than July 6, 1998, for the award of TDIU.  He 
maintains that he has been unable to work since April 1993 
due to residuals of VA radiation therapy.  

The Board notes that, in April 1993, the veteran underwent 
radiation therapy at a VA medical facility for treatment of 
prostate cancer.  In August 1996, the RO received the 
veteran's claim for compensation under the provisions of 38 
U.S.C.A. § 1151 for cystitis and prostatitis manifested by 
hematuria and urinary tract infections; the veteran 
maintained that the radiation treatment caused him to develop 
these residual problems.  In November 1996, the RO notified 
the veteran of its October 1996 decision granting the 
veteran's claim for compensation under 38 U.S.C.A. § 1151 and 
assigning a 10 percent disability rating for cystitis and 
prostatitis manifested by hematuria and urinary tract 
infection.  The veteran did not appeal this decision and it 
became final.  

Subsequently, on July 6, 1998, the appellant submitted a 
request for a rating in excess of 10 percent for cystitis and 
prostatitis manifested by hematuria and urinary tract 
infection.  This request was submitted on a VA Form 21-4138.  
At the same time, the appellant reported that the cystitis 
and prostatitis manifested by hematuria and urinary tract 
infection had required a daytime voiding interval 
approximately every two hours, and awakening to void 
approximately every hour.  The RO has used this July 6, 1998, 
claim as the basis for the effective date of the award for 
TDIU.  At the time the veteran filed his claim in July 1998, 
he had not been gainfully employed and had been receiving VA 
pension benefits since 1991 due to a number of physical 
disabilities.  

In a June 1999 decision, the RO granted a 40 percent 
disability rating for cystitis and prostatitis, effective 
July 6, 1998.  In June 2000, the RO received the veteran's 
formal claim for a TDIU on a VA Form 21-8940.

In a December 2002 decision, the RO assigned a 60 percent 
disability rating for cystitis and prostatitis, effective 
April 9, 2002; granted compensation benefits for proctatitis 
secondary to radiation therapy and assigned a 30 percent 
rating effective September 20, 2002; and granted TDIU from 
April 9, 2002.  In a May 2003 decision, the RO granted an 
effective date of August 6, 1996, for the veteran's 30 
percent rating for proctatitis secondary to radiation 
therapy.  As a result, the RO also assigned an effective date 
of  July 6, 1998 for the TDIU rating.

The effective date of an increase in disability compensation 
is the earliest date as of which it is factually 
ascertainable that an increase in disability has occurred if 
a claim is received within one year of such date.  Otherwise, 
the effective date is the date of receipt of the claim.  
38 C.F.R. § 3.400(o)(2).  The United States Court of Appeals 
for Veterans Claims (Court) has held that 38 U.S.C.A. 
§ 5110(b)(2) and 38 C.F.R. § 3.400(o)(2) are applicable only 
where an increase in disability precedes a claim for an 
increased disability rating; otherwise the general rule of 
38 C.F.R. § 3.400(o)(1) applies.  See Harper v. Brown, 10 
Vet. App. 125, 126 (1997).  Thus, three possible dates may be 
assigned depending on the facts of a case:

(1) if an increase in disability occurs after the claim 
is filed, the date that the increase is shown to have 
occurred (date entitlement arose) (38 C.F.R. 
§ 3.400(o)(1));

(2) if an increase in disability precedes the claim by a 
year or less, the date that the increase is shown to 
have occurred (factually ascertainable) (38 C.F.R. 
§ 3.400(o)(2)); or

(3) if an increase in disability precedes the claim by 
more than a year, the date that the claim is received 
(date of claim) (38 C.F.R. § 3.400(o)(2)).

Harper, 10 Vet. App. at 126.  

Thus, determining an appropriate effective date for an 
increased rating under the effective date regulations 
involves an analysis of the evidence to determine (1) when a 
claim for an increased rating was received and, if possible, 
(2) when the increase in disability actually occurred.  
38 C.F.R. §§ 3.155, 3.400(o)(2).

Concerning the date of the claim for TDIU, the Board notes 
that a specific claim in the form prescribed by the Secretary 
must be filed in order for benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. 
§ 5101(a); 38 C.F.R. § 3.151.  Any communication or action 
indicating an intent to apply for one or more benefits under 
the laws administered by VA from a claimant may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if the 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of the receipt of the 
informal claim.  When a claim has been filed which meets the 
requirements of 38 C.F.R. § 3.151, an informal request for 
increase or reopening will be accepted as a claim.  38 C.F.R. 
§ 3.155.  

A report of examination or hospitalization which meets the 
requirements of 38 C.F.R. § 3.157 will be accepted as an 
informal claim for benefits, if the report relates to a 
disability which may establish entitlement.  Once a formal 
claim for compensation has been allowed, receipt of one of 
the following will be accepted as an informal claim for 
increased benefits: (1) Report of examination or 
hospitalization by VA or uniformed services.  The date of 
outpatient or hospital examination or date of admission to a 
VA or uniformed services hospital will be accepted as the 
date of receipt of a claim, only when such reports relate to 
examination or treatment of a disability for which service-
connection has previously been established or when a claim 
specifying the benefit sought is received within one year 
from the date of such examination, treatment or hospital 
admission.  (2) Evidence from a private physician or layman.  
The date of receipt of such evidence will be accepted when 
the evidence furnished by or in behalf of the claimant is 
within the competence of the physician or lay person and 
shows the reasonable probability of entitlement to benefits.  
38 C.F.R. § 3.157.

In Servello v. Derwinski, 3 Vet. App. 196 (1992), the Court 
addressed the issue of entitlement to an earlier effective 
date in a TDIU claim and pointed out that the applicable 
statutory and regulatory provisions, properly construed, 
require that the Board look to all communications in the file 
that may be interpreted as applications for claims, formal 
and informal, for increased benefits.  38 U.S.C.A. 
§ 5110(b)(2); see 38 C.F.R. §§ 3.400(o)(2), 3.155(a).  The 
veteran is not required to mention "unemployability."  See 
Gleicher v. Derwinski, 2 Vet. App. 26 (1991) (reversing Board 
decision denying TDIU benefits where appellant had requested 
an increase in the assigned 70 percent disability rating to 
100 percent but did not specifically request TDIU); Snow v. 
Derwinski, 1 Vet. App. 417 (1991) (remanding matter to Board 
for consideration of TDIU claim where appellant had not 
raised it explicitly).

As noted above, the RO has used the date of the claim for 
increase -- July 6, 1998 - as the effective date of the TDIU 
rating.  The Board notes that the appellant's formal claim 
for TDIU - a VA Form 21-8940, Application for Increased 
Compensation based on Unemployability - was subsequently 
filed on June 26, 2000.  The first question to address is 
whether there is a TDIU claim that was filed earlier than 
July 6, 1998.  The record does not contain a document filed 
with the RO earlier than July 6, 1998 that indicated an 
intent, express or implied, to apply for a TDIU rating.  As 
for the VA treatment records prior to July 6, 1998, that were 
not considered in the previous November 1996 rating decision, 
none of these records provide a basis for finding an earlier 
informal claim for TDIU under 38 C.F.R. § 3.157.  That is, 
the records of VA treatment within the one-year period before 
the informal claim was filed in July 1998 -- to the extent 
that they reference the veteran's urological problems and 
complaints -- do not specifically show treatment for the 
disabilities for which he is receiving compensation under 
Section 1151 so as to constitute an informal claim for 
increase under 38 C.F.R. § 3.157.

Therefore, the Board concludes that the record does not 
provide a basis for finding a date of claim for TDIU earlier 
than July 6, 1998.

As noted above, if the increase in disability preceded the 
claim by more than a year, the increase would be effective 
from the date of the claim.  Therefore, the next question is 
whether the evidence would support a conclusion that the 
increase in disability rendering the veteran unable to secure 
or follow substantially gainful employment occurred within 
the year prior to the July 6, 1998 claim for increase.  If 
so, the effective date of the award would be from the date of 
the increase, rather than from the date of the claim.

In this case, the Board concludes that the record does not 
support a finding that the increase in disability occurred 
within one year of the July 6, 1998 claim for increase.  In 
fact, the medical opinions submitted to support the TDIU 
claim appear to date the increase in disability much earlier.

According to a March 2002 letter, M. Rubino, M.D., opined 
that he was the treating neurologist for the veteran.  Dr. 
Rubino added that the veteran was housebound and restricted 
from traveling due to chronic x-ray cystitis due to radiation 
treatments in 1993, in addition to other physical problems.  
In a January 2003 letter, Dr. Rubino add that he felt that 
the effective date for the veteran's 100 percent rating 
should be made retroactive to April 1993, when the radiation 
exposure occurred.  

Another private physician, D.M. Spellberg, M.D., F.A.C.S., 
reported in January 2003 that the veteran had chronic 
radiation cystitis.  The doctor described it as an extreme 
and severe case with intermittent bleeding on a frequent 
basis.  Dr. Spellberg noted that the record documented the 
residuals of the chronic radiation cystitis in 1993, and that 
the veteran had been passing blood from his rectum and penis 
intermittently for over nine years.  Dr. Spellberg opined 
that the veteran was "pretty much disabled" as a result of 
the radiation therapy in April 1993.

Therefore, it is clear, in considering whether an effective 
date earlier than July 6, 1998, could be assigned, that the 
later of the two dates, the date of receipt of the claim or 
the date entitlement arose, is to be used for the effective 
date and not the earlier.  Thus, the proper effective date, 
based on the current evidence of record, is July 6, 1998, the 
date of the receipt of the claim submitted after a final 
decision.

In the absence of evidence of a claim earlier than the July 
6, 1998, claim for TDIU, and in the absence of medical 
evidence showing the appellant was medically determined to be 
unemployable due to cystitis and prostatitis manifested by 
hematuria and urinary tract infection under the provisions of 
38 U.S.C.A. § 1151 within the one year period prior to the 
July 6, 1998, claim, the Board must conclude that there is no 
basis upon which to assign an earlier effective date for the 
TDIU rating.  Therefore, the assignment of an effective date 
earlier than July 6, 1998, the date of the claim, for the 
grant of the total rating based on individual unemployment is 
not warranted.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against the appellant's 
earlier effective date claim denied here.  Since the 
preponderance of the evidence is against this claim, the 
benefit of the doubt doctrine does not apply.  Schoolman v. 
West, 12 Vet. App. 307, 311 (1999).



II.  Compensation under the provisions of 38 U.S.C.A. § 1151 
for impotency due to radiation therapy

Under 38 U.S.C.A. § 7105 (West 2002), the Board may dismiss 
any appeal that fails to allege specific error of fact or law 
in the determination being appealed.  A substantive appeal 
may be withdrawn in writing at any time before the Board 
promulgates a decision.  Withdrawal may be made by the 
appellant or by his or her authorized representative. 38 
C.F.R. §§ 20.202, 20.204 (2004).

On a VA Form 21-4138, received by the RO in September 2003, 
the veteran withdrew his claim for entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
impotency due to radiation therapy.  He wrote that the only 
issue that he was claiming was entitlement to an earlier 
effective date for a TDIU.

The veteran repeated this assertion in a hand-written 
statement dated in March 2004 and received by the RO that 
same month.  He wrote that he was only appealing the earlier 
effective date for unemployability dating back to April 1993.  

This evidence constitutes written withdrawal of the 
substantive appeal with regard to this issue.  38 C.F.R. 
§ 2.204.  Hence, there remain no allegations of errors of 
fact or law for appellate consideration with regard to this 
issue.  Accordingly, the Board does not have jurisdiction to 
review the appeal of the issue of entitlement to compensation 
under the provisions of 38 U.S.C.A. § 1151 for impotency due 
to radiation therapy.  The appeal is dismissed.  38 U.S.C.A. 
§ 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2003).

III.  VCAA

The Board has considered the Veterans Claims Assistance Act 
of 2000 (the VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified as amended at 38 U.S.C.A. § 5100 to 5107 
(West 2002)) which includes an enhanced duty on the part of 
VA to notify a claimant of the information and evidence 
necessary to substantiate a claim for VA benefits.  It also 
redefines the obligations of VA with respect to its duty to 
assist a claimant in the development of a claim.  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,620 (August 29, 2001) (codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  Also see Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).

The Board has carefully considered the provisions of the 
VCAA, the implementing regulations, the United States Court 
of Appeals for the Federal Circuit's (Federal Circuit) 
decisions in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) and 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F. 3d 1334 (Fed. Cir. 2003), which invalidated 
portions of the implementing regulations, the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, Section 701, 117 
Stat. 2651 (Dec. 2003), and the United States Court of 
Appeals for Veteran's Claims (Court) decisions in Pelegrini 
v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I), and 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), which addressed the timing and content of proper VCAA 
notice.  Following a complete review of the record evidence, 
the Board finds, for the reasons expressed immediately below, 
that the development of the claim here on appeal has 
proceeded in accordance with the law and regulations. 
 
Duty to Notify

VA has a duty under the VCAA to notify an appellant and his 
or her representative of any information and evidence needed 
to substantiate and complete a claim, and to inform the 
appellant whose responsibility it is to obtain the needed 
information.  The Board notes that the RO granted TDIU 
benefits in a December 2002 decision.  Prior to reaching that 
decision, the record shows that the RO had not issued a 
notice letter to the veteran that complied with VCAA.  
Although the RO issued a letter in March 2001, it did not 
comply with the VCAA criteria because the RO did not 
specifically discuss the veteran's claim for entitlement to 
TDIU benefits.  

The veteran subsequently filed a notice of disagreement, 
which was received by the RO in June 2002, with respect to 
the effective date assigned for the TDIU.  The veteran 
contended that the effective date should be retroactive to 
April 1993, prior to the date assigned by the RO. 

The veteran was informed of the requirements of the VCAA 
specifically and in detail in a letter dated in August 2003.  
The Board finds that the information provided to the veteran 
specifically satisfied the requirements of 38 U.S.C.A. 
Section 5103; he was clearly notified of the evidence 
necessary to substantiate his claim and the responsibilities 
of VA and the veteran in obtaining evidence.  The letter 
stated that (1) the evidence needed to substantiate the 
veteran's claim was, among other things, evidence that the 
veteran currently had a disability as a result of an in-
service injury or disease, (2) VA would obtain relevant 
records from any Federal agency and relevant records 
identified by the veteran, and (3) the veteran is responsible 
for supplying VA with sufficient information to obtain 
relevant records on his behalf and is ultimately responsible 
for submitting all relevant evidence not in the possession of 
a Federal department or agency.  Although the letter did not 
specifically advise him to " provide any evidence in the 
claimant's possession that pertains to the claim", which was 
considered by the Court to be a fourth element of the Section 
5103(a) notice, the December 2003 statement of the case did 
include the text of 38 C.F.R. § 3.159, from which the Court 
took that fourth element of notification.  Moreover, the 
veteran has provided information medical evidence regarding 
his treatment for the claimed disabilities.  The Board also 
notes that although the Court in Pelegrini I and again in 
Pelegrini II indicated that there was a fourth element of 
notification, VA General Counsel rendered a Precedential 
Opinion in February 2004, finding that 38 U.S.C. Section 
5103(a) does not require VA to seek evidence from a claimant 
other than that identified by VA as necessary to substantiate 
the claim.  See VAOPGCPREC 1-2004 (Feb. 24, 2004).  Thus, 
under these circumstances, the Board finds that the 
notification requirement of the VCAA has been satisfied.   

Duty to Assist

The VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his or her claim unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include making reasonable 
efforts to obtain relevant records that a claimant identifies 
and providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  

After reviewing the record, the Board finds that VA has 
complied with the VCAA's duty to assist by aiding the veteran 
in obtaining evidence.  It appears that all known and 
available records relevant to the issue here on appeal have 
been obtained and are associated with the veteran's claims 
files.  Furthermore, the veteran withdrew his request for a 
hearing before the Board in March 2004.  

The Board notes that the veteran reported that he began to 
receive SSA retirement benefits in August 1998.  Given that 
the SSA did not grant disability benefits due to the 
veteran's service-connected disorders, these retirement 
records are not relevant to the claim for an earlier 
effective date for TDIU.

Thus, the Board finds that VA has done everything reasonably 
possible to notify and to assist the veteran and that no 
further action is necessary to meet the requirements of the 
VCAA and the applicable implementing regulations.  


ORDER

Entitlement to an effective date earlier than July 6, 1998, 
for the grant of entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities is denied.

The appeal for entitlement to compensation under the 
provisions of 38 U.S.C.A. § 1151 for impotency due to 
radiation therapy is dismissed.



	                        
____________________________________________
	MARY GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


